Citation Nr: 0030611	
Decision Date: 11/22/00    Archive Date: 12/01/00	

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's award of improved disability pension 
was properly reduced effective in September 1996 based on 
income.

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a low 
back disability and a right wrist disability and entitlement 
to service connection for a bilateral knee disability are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active military service from February 1954 to 
December 1955.  

This is an appeal from a January 1997 action by the 
Department of Veterans Affairs (VA) Regional Office Los 
Angeles, California, which reduced the veteran's award of 
improved disability pension effective in September 1996 based 
on income.  

The retroactive reduction of the veteran's award of improved 
disability pension resulted in creation of an overpayment of 
$2,079 in his account.  In April 1997 the Regional Office 
Committee on Waivers and Compromises granted a partial waiver 
of recovery of the overpayment in the amount of $841.  In 
June 1997 the committee granted waiver of recovery of the 
remaining amount of the indebtedness of $1,238.  

Since the issues of whether new and material evidence has 
been submitted to reopen claims of service connection for a 
low back disability and a right wrist disability and service 
connection for a bilateral knee disability are based on 
different laws and regulations and have been separately 
adjudicated, they are being considered in a separate 
decision.


FINDINGS OF FACT

1.  The veteran had been in receipt of improved disability 
pension for a number of years based on no income from any 
source for himself or his spouse.  

2.  In August 1996 Social Security Administration awarded the 
veteran Social Security benefits beginning in March 1996.  
His first check for $1,825 covered benefits through July and 
thereafter he received $365 per month.

3.  On an eligibility verification report dated in January 
1997 the veteran confirmed that he had received $1,825 from 
the Social Security Administration in August 1996 and was 
currently receiving Social Security benefits of $365.  

4.  Later in January 1997 the regional office reduced the 
veteran's pension to $383 per month effective September 1, 
1996, based on annual Social Security benefits of $4,380 plus 
the August 1996 retroactive payment of $1,825 or $6,205.  

5.  Effective December 1, 1996, he was paid improved pension 
of $398 per month based on annual Social Security benefits of 
$4,512 plus the $1,825 for a total of $6,337.  Effective 
September 1, 1997, he was paid $550 per month based on annual 
income from Social Security benefits of $4,512.  

6.  The evidence does not establish that the veteran was 
entitled to monthly rates of improved disability pension in 
excess of those awarded beginning in September 1996. 


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly reduced effective September 1, 1996, based on his 
countable annualized income.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had been in receipt of improved disability 
pension benefits for a number of years prior to the period in 
issue.  His spouse had been included as a dependent on his 
award.  His awards had been based on no income for himself or 
his spouse.  

In a letter dated August 12, 1996 the Social Security 
Administration informed the veteran that he was entitled to 
monthly Social Security benefits beginning in March 1996 and 
that his first check, in the amount of $1,825, would cover 
the period from March through July.  He would thereafter 
receive $365 per month.  

On an eligibility verification report dated January 2, 1997 
the veteran confirmed that he had received $1,825 in 
retroactive benefits from the Social Security Administration 
on August 12, 1996 and stated that he was currently receiving 
Social Security benefits of $365.  

Later in January 1997 the regional office reduced the 
veteran's award of improved disability pension effective in 
September 1996 based on the Social Security benefits received 
by him.  The veteran appealed from that decision maintaining 
that the incorrect amount of Social Security benefits had 
been used in calculating his countable income.  

The maximum annual rate of improved disability pension for a 
married veteran was $10,801 effective in December 1995.  
Effective in December 1996 the maximum rate was $11,115.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). 

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In August 1996 the veteran was awarded Social Security 
benefits commencing in March 1996.  His initial payment was 
received in August and represented retroactive benefits of 
$1,825.  During the remainder of 1996 he received $365 per 
month.  This benefit, if projected for a 12 month period, 
would amount to $4,380 per year.  Accordingly, his annualized 
income as of September 1996 was $4,380 plus $1,825 or $6,205.  
Effective in December 1996 he received a cost of living 
increase in his Social Security benefits to $4,512 per year 
and when that amount was added to the $1,825 retroactive 
benefit, his total countable income as of December 1996 was 
$6,337.  As of September 1997 the retroactive payment of 
$1,825 was no longer included as countable income and his net 
countable annualized income as of that time was $4,512.  The 
veteran was paid improved disability pension of $383 per 
month effective in September 1996; $398 per month effective 
in December 1996; and $550 per month effective in September 
1997.  

The Board has reviewed the calculations of the regional 
office in computing the veteran's income for the periods 
involved and does not find that he was entitled to amounts in 
excess of those paid beginning in September 1996.  On his 
January 1997 eligibility verification report, the veteran did 
not indicate that he had any unreimbursed medical expenses 
which might have reduced his countable income.  

The veteran has maintained that he did not receive $4,512 in 
Social Security benefits in 1996.  That is true, however, the 
change in his award made in January 1997 was effective in 
September 1996 and was not based on income received during a 
particular calendar year but was based on income annualized 
over a 12-month period from the date of receipt of the 
income, as required by the controlling regulation.  Effective 
in December 1996 he received a cost of living increase in his 
Social Security benefit with the annual amount being 
increased from $4,380 to $4,512.  Thus, as discussed 
previously, based on the Social Security benefits received by 
the veteran beginning in August 1996, he would not have been 
entitled to monthly rates of improved disability pension in 
excess of those ultimately awarded for the periods starting 
with the month after his Social Security benefits started.  

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sebonis v. Brown, 6 Vet. 
App. 426 (1994).  



ORDER

The veteran's award of improved disability pension was 
properly reduced effective in September 1996 based on income.  
The appeal is denied.



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





- 6 -



- 1 -


